DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (Figure 1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/21. It is noted that claim 2 was included with the claims that read on Figure 2 (group II), however, claim 2 is directed to loops along the neck aperture which is associated with nonelected embodiment of Figure 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. (US 2018/0250168) in view of Francis et al. (US 10,240,773).
In regard to claim 1, Herring et al. teaches a garment (article: 10) that can be integrated with earplugs (device: 100), comprising: a garment configured to encircle a user's torso (article 10 can be shirt: see paragraph 0021); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (see paragraph 0021 inherent of shirt garment), wherein each arm aperture is configured to receive an arm therethrough (see paragraph 0021 inherent of shirt garment); a cord (cord: 128) affixed to the garment (paragraph 0021), having a pair of opposing ends wherein an earplug is affixed to each end (ear engaging component: 138).  
 However, Herring et al. fails to teach the garment having a reflective material disposed along a portion of an exterior surface.
 Francis et al. teaches an upper torso garment that has a reflective material (reflective material: 20) disposed along a portion of the exterior surface thereof (see figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the hearing protection device that can be attached to any garment as taught by Herring et al. to be attached to the garment with neck opening, sleeves and reflective material as taught by Francis et al., since the hearing protection device of Herring et al. provided on a garment having reflective material would provide a garment that can 
 	
 	In regard to claim 4, the combined references teach wherein the garment further comprises a sleeve permanently affixed to each arm aperture (Herring et al.: paragraph 0021 article can be shirt, which has sleeve permanently affixed to arm apertures).  

 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Herring et al: paragraph 0024; recoil assembly allows for adjustment to accommodate a user).  

 	In regard to claim 10, the combined references teach wherein each earplug is removably affixed to an end of the cord (Herring et al.: paragraph 0026 ear components 138 can be removably attached).  

 	In regard to claim 11, the combined references teach the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (Francis et al.: see figures 2 and 3, reflective material 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the earplug apparatus attached to a garment of Herring et al. with the garment having reflective material as taught by Francis et al., since the earplug garment attachment of Herring et al. provided on a garment with reflective material annularly, parallel to the bottom edge of the garment would provide a garment that has reflective means so that a user is visible at night and in low light conditions even when viewed from the side, providing greater safety due to greater visibility, and further provides a means to protect the ears in loud sound environments.

 	In regard to claim 12, the combined references teach wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches reflective material disposed parallel to the arm aperture and adjoining the reflective material disposed around the torso: see figures 2 and 3, identifier 20).  


Claims 1, 4-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (US 7,519,192) in view of Francis et al. (US 10,240,773).
In regard to claim 1, Laycock et al. teaches a safety garment with integrated earplugs (garment: 100 and earpieces: 122, 124 when placed in ear block noise), comprising: a garment (100) configured to encircle a user's torso (figure 1-2); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (figures 1 and 2), wherein each arm aperture is configured to receive an arm therethrough (figures 1 and 2); a cord (wire: 118, 120) affixed to the garment (column 3, lines 56-67), having a pair of opposing ends wherein an earplug is affixed to each end (see figures 1 and 2 earpieces 122, 124 affixed to end of cord).  
However, Laycock et al. fails to teach a reflective material disposed along a portion of an exterior surface of the garment.
 Francis et al. teaches clothing articles that have reflective material disposed along a portion of the exterior surface thereof (see reflective material 20 disposed along garment as illustrated in Figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective 

 	In regard to claim 4, the combined references teach wherein the garment further comprises a sleeve permanently affixed to each arm aperture (Laycock et al.: see sleeves in figures 1 and 2 permanently attached to garment).  

 	In regard to claim 5, the combined references teach wherein the garment further comprises a hood permanently affixed about the neck aperture (Laycock et al.: hood: 218 permanently attached to garment in figures 1 and 2).  

 	In regard to claim 6, the combined references teach further comprising: a channel disposed about a perimeter of the hood, having a pair of openings disposed at opposing ends; wherein the channel is configured to receive the cord therethrough such that an earplug extends from each opening of the channel (see figures 1 and 2: column 3, lines 56-67).  

 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Laycock et al.: figures 1 and 2; column 5, lines 17-31).  

 	In regard to claim 8, the combined references teach wherein the cord comprises a drawstring having a cord lock thereon (Laycock et al.: cord acts as drawstring; column 3, lines 7-19 and retractable dials: 202, 204 are the cord lock; column 5, lines 17-31).  



 	In regard to claim 11, Francis et al. teaches the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (see figures 2 and 3, reflective material 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock provided with reflective material annularly, parallel to the bottom edge of the garment would provide a garment that has reflective means all the way around the garment so that a user is visible at night and in low light conditions even when viewed from the side, providing greater safety, and further providing a garment that allows for a user to listen to an integrated audio device).

 	In regard to claim 12, the combined references teach wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches reflective material disposed parallel to the arm aperture and adjoining the reflective material disposed around the torso: see figures 2 and 3, identifier 20).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. and Francis et al. as applied to claim 1 above, and further in view of Brauner et al. (US 2018/0250168).
 	Herring et al. and Francis et al. fail to teach the cord of the earplugs being elastic.

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earplug garment attachment of Herring et al. and Francis et al. with the cord being an elastic material as taught by Brauner et al., since the earplug cord of Herring et al. being an elastic material would provide an earplug cord that has some stretch and give providing a cord that is less likely to snap when pulled.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Gotlieb (US 8,625,835) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732